DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 and 9-15 of U.S. Patent No. 10,700,826.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-6 and 9-15 of U.S. Patent No. 10,700,826 cover and encompass the limitations of claims 1-17 of the instant application.  Moreover, because omission element(s) in the claims would make the claims in the instant application broader, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the claim(s) in the U.S. Patent No. 10,700,826 to as now recited in the instant application since it is just merely an obvious variation of the claims. Furthermore, it is well settled that omission of an element and it function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 163 USPQ 184 (CCPA 1963). In light of the foregoing discussion, the broader claims 1-17 of the instant application are rejected as obvious double patenting over the narrower claims 1-6 and 9-15 of U.S. Patent No. 10,700,826.
	Regarding claims 1 and 9 of the instant application, claim 1 of the U.S. Patent No. 10,700,826 covers and encompasses all subject matter claimed.
Regarding claims 2-6 of the instant application, claims 2-6 of the U.S. Patent No. 10,700,826 covers and encompasses all subject matter claimed.
Regarding claims 7-8 of the instant application, claims 9-10 of the U.S. Patent No. 10,700,826 covers and encompasses, respectively, all subject matter claimed.
Regarding claim 10 of the instant application, claims 1 or 11 of the U.S. Patent No. 10,700,826 covers and encompasses all subject matter claimed.
Regarding claims 11-14 of the instant application, claims 2-5 or 12-15 of the U.S. Patent No. 10,700,826 covers and encompasses, respectively, all subject matter claimed.
Regarding claim 15 of the instant application, claim 6 of the U.S. Patent No. 10,700,826 covers and encompasses all subject matter claimed.
Regarding claims 16-17 of the instant application, claims 9-10 of the U.S. Patent No. 10,700,826 covers and encompasses, respectively, all subject matter claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-14, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Josiam et al (US 2013/0156120; art cited by applicant).
Regarding independent claim 1, Josiam teaches a method for transmitting data, comprising: receiving, by a terminal device, first indication information sent by a network device, wherein the first indication information is used to indicate a correspondence between a data type and a first target numerology ([0083] teaches that the different beams use different CSI-RS symbol lengths (i.e. different numerologies); [0084] teaches that “the symbol length of the CSI-RS symbol is indicated to the mobile station from the base station using a configuration message” and [0075] also teaches that the reference symbols and the data transmission symbols have different numerology. Therefore, in Josiam, the base station, when indicating the CSI-RS symbol length to the mobile station is also indicating a “correspondence between a data type and the first target numerology” as claimed); determining, by the terminal device according to the first indication information, the first target numerology for transmitting a first beam of a first data from N numerologies, wherein different numerologies in the N numerologies comprise at least one of different frequency-domain numerologies or different time- domain numerologies, N being an integer more than or equal to 2 (fig. 2, 210; and [0083]: beam is transmitted using an regular OFDM symbol using an N point FFT; N/8 point FFT; N/4, N/2 FFT); and transmitting, by the terminal device, the first beam on a time-domain resource, a space-domain resource and a frequency-domain resource according to the first target numerology (fig. 2, 215 and 220; [0043] and [0083] "multi-beam" inherently includes a space-domain resource, and "OFDM symbol" inherently includes a time-domain and a frequency-domain resource).
Regarding independent claim 9, the claim recites similar subject matter but the steps are performed by a network device to send and receiving instead of receiving and transmitting as recited in claim 1. The citations as applied to claim 1 also discuss the steps to be performed by the base station (network device) for sending to the terminal device and receiving from the terminal device. therefore, similar rationale is applied as for claim 1.
Regarding independent claim 10, the claim is a corresponding apparatus claim and recites similar subject matter and therefore, similar rationale is applied as for claim 1.
Regarding dependent claims 2 and 11, Josiam further teaches wherein different time-frequency domain numerologies comprise at least one of: different subcarrier spacings, different basic frequency-domain units, different frequency-domain unit patterns or different subcarrier patterns. See [0045] and [0049].
Regarding dependent claims 3 and 12, Josiam further teaches wherein determining, by the terminal device according to the first indication information, the first target numerology for transmitting the first beam of the first data from the N numerologies comprises: determining, by the terminal device, a data type of the first data: and determining, by the terminal device, the first target numerology from the N numerologies according to the data type of the first data and the correspondence between the data type and the first target numerology. See [0049].
Regarding dependent claims 4 and 13, Josiam further teaches determining, by the terminal device, a second target numerology for transmitting a second beam of a second data from the N numerologies, wherein a data type of the second data is different from the data type of the first data and the second target numerology is different from the first target numerology; and transmitting by the terminal device, the second beam on the time-domain resource, the space-domain resource and the frequency-domain resource according to the second target numerology. See [0049], [0051] and [0055].
Regarding dependent claims 5 and 14, Josiam further teaches determining, by the terminal device, a second target numerology for transmitting, a second beam of a second data from the N numerologies, wherein the first data is the same as the second data; and before transmitting, by the terminal device, the first beam on the time-domain resource, the space-domain resource and the frequency-domain resource according to the first target numerology, the method further comprises: transmitting, by the terminal device, beam resource configuration on information to the network device to enable the network device to process the first data and the second data according to the beam resource configuration information, wherein the beam resource configuration information is configured to indicate a first resource location occupied by transmitting the first beam of the first data and a second resource location occupied by transmitting the second beam of the second data. See figs. 17 and 23 and [0047], [0055] and [0073].
Regarding dependent claims 7 and 16, Josiam further teaches wherein a data type of the first data comprises at least one of control-plane data or user-plane data. See [0041] and [0090].
Regarding dependent claims 8 and 17, Josiam further teaches wherein data of different data types correspond to different target numerologies. See [0049], [0051] and [0055].

Conclusion
Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON NGUYEN VO whose telephone number is (571) 272-3018. The examiner can normally be reached on Monday to Friday from 9:00 to 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye, can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DON N VO/Primary Examiner, Art Unit 2636